UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 26, 2014(November 13, 2013) OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On October 24, 2014, OmniComm Systems, Inc. (“OmniComm”) submitted a request to the Securities and Exchange Commission (“SEC”) to waive the financial reporting requirement under Item 17 of Form 20-F (the “Financial Statement Requirement”) to include a reconciliation to accounting principles generally accepted in the United States of America (“U.S. GAAP”) in the audited financial statements of Promasys B.V. (“Promasys”) for the years ended December 31, 2011 and 2012. OmniComm acquired 100% of the capital stock of Promasys, a privately held Netherlands company, on November 11, 2013. Since the audited financial statements of Promasys (filed as an exhibit to OmniComm’s Current Report on Form 8-K filed on August 14, 2014) were not prepared under U.S. GAAP, Item 17 of Form 20-F generally requires that a reconciliation to U.S. GAAP be included in the audited financial statements. On November 17, 2014, the SEC notified OmniComm that the SEC will not object to OmniComm’s proposal to waive the Financial Statement Requirement. As a result, OmniComm is no longer out of compliance with its SEC reporting obligations by reason of it not having filed the reconciliation to U.S. GAAP in connection with its acquisition of Promasys. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: November 26, 2014 By: /s/Thomas E. Vickers Thomas E. Vickers Chief Accounting and Financial Officer
